Citation Nr: 1233343	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-32 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right fifth metatarsal fracture with residual scar, degenerative joint disease, hallux valgus, and pes planus, to include extraschedular considerations.  

2.  Entitlement to an evaluation in excess of 10 percent for left fifth metatarsal fracture, degenerative joint disease, hallux valgus, and pes planus, to include extraschedular considerations.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1978 to April 1980 and from May 1980 to April 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  In that rating decision, the RO continued the assigned noncompensable evaluations for right and left foot disabilities. 

By the way of an August 2009 rating decision, the RO increased the assigned evaluation for each foot disability to 10 percent disabling, effective from November 13, 2008 (date of the claim).  As these grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In March 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing.  The hearing transcript is associated with the claims folder.
  
During the Travel Board hearing and in a March 2011 statement, the Veteran  appears to assert a claim for clear and unmistakable error (CUE) to a July 1988 rating decision in order to obtain earlier effective dates for the award of the 10 percent disability ratings for his service-connected left and right foot disabilities.  Since this issue has not been fully addressed by the RO, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

Also, the issue of entitlement to service connection for bilateral hip disorder, bilateral ankle disorder, and bilateral knee disorder, all to include as secondary to service-connected left and right feet disabilities, have been recently raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the claims, which are also referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to increased ratings for his left and right foot disabilities.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claims on appeal.  In particular, a new VA examination is needed and outstanding VA treatment records should be obtained and associated with the claims folder.  

A new VA examination is needed due to the apparent inadequacies of the most recent July 2010 VA examination report.  During the March 2011 hearing, the Veteran asserted, and the Board agrees, that the report of a July 2010 VA examination was inadequate because it failed to identify and assess all symptomatology associated with his right and left foot disabilities.  During a July 2010 VA examination, the examiner determined that there was no objective evidence of hallux valgus with either foot, however, there is no indication that x-ray testing was preformed.  However, the same VA examiner in a previous December 2008 VA examination report, noted that there was clinical and diagnostic evidence of bilateral hallux valgus.  The Veteran also testified during the Board hearing that he has been informed that he has bilateral hallux valgus.  As the most recent VA examination does not appear to fully reflect the Veteran's disabilities, the examiner report is inadequate.  In addition, the VA examiner failed to describe the severity of the impairment (less than moderate, moderate, moderately severe, or severe) of each foot in both the 2008 and 2010 VA examination reports. 

Therefore, the Board finds that the July 2010 VA examination is inadequate for evaluating the left and right foot disabilities.  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011).  The Veteran testified to additional symptomatology that was not reflected in the July 2010 VA examination report.  Specifically, the Veteran stated that he has symptoms of tingling and numbness in his feet.  He contends that his bilateral foot disability is also manifested by nerve involvement.  See March 2011 Travel Board hearing transcript, page 41.  Based on the foregoing, the Veteran should be afforded a new VA examination to evaluate the nature and current severity of the service-connected left and right foot disabilities.  In the examination report, the VA examiner should be instructed to determine whether the neurologic symptomatology is an additional manifestation of the Veteran's service-connected left and right foot disabilities.  See 38 C.F.R. § 4.2. 

A remand is also needed to obtain outstanding records of pertinent VA treatment.  The record shows that the Veteran has submitted various VA treatment records dated in 2008 and 2009 from VA medical facility in Tulsa, Oklahoma, to include a "page 2" out of "page 3" for a VA podiatry consultation report dated in January 2009.  The remaining outstanding pages of this treatment note may contain information needed to adjudicate the Veteran's claims.  Moreover, there is no indication that VA has made any attempt to obtain copies of the pertinent VA treatment records and associate them with the claims folder.

Lastly, the Board notes that the Veteran's claims for increased ratings for left and right foot disabilities might be eligible for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).   Here, the record demonstrates that the severity of the Veteran's bilateral foot disabilities, manifested by pain and functional loss, have adversely impacted his ability to work in an occupation within the construction field.  He has received VA vocational rehabilitation benefits in order to transition into a field that requires no more than sedentary employment because of the severity of his impairment precludes physical labor.  As such, this matter should be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all relevant clinical records of treatment at the Tulsa VA Medical Center since the Veteran first received treatment, to include complete records from a known podiatry consultation in January 2009.

2.  Upon completion of the above, schedule the Veteran for a VA examination to determine the current degree of severity of the left and right foot disabilities.  The claims folder should be made available to the examiner for review.  

The examiner should be instructed to determine whether the Veteran has any neurologic symptomatology in his feet that are additional manifestations of the Veteran's service-connected left and right foot disabilities.  If any neurologic symptomatology is associated with either service-connected foot disability, then the examiner should identify the nerve involved and describe the severity of the impairment.

The examiner should fully describe the extent of all foot pathologies such as left and right 5th metatarsal fractures, hallux valgus and pes planus as well as all characteristics of the service-connected right foot surgical scar.

Additionally, the examiner should also note the functional impact caused by the Veteran's bilateral foot disability.  The examiner should comment on whether the Veteran's left and right foot disabilities are less than moderate, moderate, moderately severe, or severe in degree when taking into consideration functional impairment on use due to less or more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of use, and interference with sitting, standing and weightbearing.

3.  Thereafter, the RO/AMC should adjudicate the Veteran's claims including whether the criteria for referral to the Under Secretary for Benefits or the Director of the C&P Service for consideration of an extraschedular rating is warranted.  If the benefits sought are not granted in full, send the Veteran and any representative a Supplemental Statement of the Case and give them time an appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
T. Mainelli 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

